Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 5 in the reply filed on 12/16/2021 is acknowledged.
	Claim 1 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/16/2021.
Drawings
Figures 3a and 3b should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: On page 7, line 8, it appears that “Fig. 1d” should read --Fig. 1e--.  
Appropriate correction is required.
The use of the term Velcro®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rohde et al. (US 6,484,419), herein Rohde.
Rohde discloses a shoe insert cover (cover 10), comprising: a shoe insert cover top (top surface 14); and a shoe insert cover bottom (bottom surface 16) connected to the shoe insert cover top; wherein the shoe insert cover bottom has an opening (opening 22), from which a shoe insert (sockliner 12) is placed between the shoe insert cover top and the shoe insert cover bottom (column 3, lines 20-67; column 4, lines 29-37; Fig. 1-8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rohde, in view of Cazarez (US 2016/0015128).
Rohde discloses a shoe, comprising a shoe insert cover (cover 10) and a shoe insert sockliner 12) which are disposed in the shoe; wherein the shoe insert cover has a shoe insert cover top (top surface 14) and at least one shoe insert cover bottom (bottom surface 16), and the shoe insert cover top is connected to the at least one shoe insert cover bottom; wherein the shoe insert is located between the shoe insert cover top and the shoe insert cover bottom, and the shoe insert cover bottom is located between the shoe insert and a sole portion (frame 60; Fig. 15) of the shoe (column 3, lines 20-67; column 4, lines 29-37; Fig. 1-8).
Rohde does not explicitly disclose a pair of shoes. Cazarez teaches a pair of shoes (shoes 25, 26, 27) each comprising a shoe insert (insert 10) (Fig. 3-5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a pair of shoes each having a shoe insert, as taught be Cazarez, in order to provide the user with both a right and a left shoe which can be worn together.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/Primary Examiner, Art Unit 3732